Citation Nr: 0033274	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  97-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for right 
patellofemoral syndrome.

3.  Entitlement to an increased rating for service-connected 
left thoracic outlet syndrome, currently rated as 30 percent 
disabling.

4.  Entitlement to a temporary total rating for 
hospitalization under 38 C.F.R. § 4.29, and convalescence 
under 38 C.F.R. § 4.30, for a period of hospitalization 
beginning March 23, 1992.

5.  Entitlement to a temporary total rating for 
hospitalization under 38 C.F.R. § 4.29, and convalescence 
under 38 C.F.R. § 4.30, for a period of hospitalization 
beginning June 15, 1994.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1977 to December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case was previously before the Board in November 1999, 
when it was remanded for additional development and 
adjudication by the RO.  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence that the veteran had complaints or a 
diagnosis of fibromyalgia and/or right patellofemoral 
syndrome during service.

3.  There is no evidence of record which relates the 
veteran's fibromyalgia and right patellofemoral syndrome to 
his military service or to any service-connected disability.  

4.  The veteran's service-connected left thoracic outlet 
syndrome is manifested by complaints of pain and numbness in 
his left upper extremity along with some loss of strength.  

5.  The service-connected left thoracic outlet syndrome 
approximates a disability which is no more than moderate.  

6.  The veteran was treated for chronic neck and arm pain 
stemming from his service-connected thoracic outlet syndrome 
as an inpatient at a VA medical center (VAMC) for 18 days 
from March 23, 1992 to April 10, 1992.  

7.  On discharge from the VAMC on April 10, 1992 no 
convalescence was required and the veteran was capable of 
returning back to pre-hospital activities.  

8.  The veteran was treated for his service-connected left 
shoulder separation as an inpatient at a VA medical center 
(VAMC) for 3 days from June 15, 1994 to June 17, 1994.  

9.  On discharge from the hospitalization at the VAMC on June 
17, 1994 no convalescence was required.

10.  From April 19, 1994 to June 15, 1994 and from June 17, 
1994 to August 10, 1994, the veteran was a resident in a VA 
domiciliary; his service-connected disabilities did not 
require any hospitalization during this period nor was 
hospital treatment for service-connected disabilities 
instituted and continued for a period in excess of 21 days 
during this period.


CONCLUSIONS OF LAW

1.  Fibromyalgia and right patellofemoral syndrome were not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

2.  The criteria for a rating in excess of 30 percent for left 
thoracic outlet syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including § 4.7 
and Diagnostic Code 8512 (2000).  

3.  The criteria for a temporary total rating for a period of 
hospitalization from March 23, 1992 to April 10, 1992, under 
38 C.F.R. § 4.29 have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.29 (2000).

4.  The criteria for a temporary total rating for a period of 
convalescence under 38 C.F.R. § 4.30, for the period of time 
subsequent to the veteran's hospitalization from March 23, 
1992 to April 10, 1992, have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.30 (2000).

5.  The criteria for a temporary total rating for a period of 
hospitalization from June 15, 1994 to June 17, 1994, under 38 
C.F.R. § 4.29 have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.29 (2000).

6.   The criteria for a temporary total rating for a period 
of convalescence under 38 C.F.R. § 4.30, for the period of 
time subsequent to the veteran's hospitalization  June 15, 
1994 to June 17, 1994, have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.30 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

In the instant case, the veteran asserts that he warrants 
service connection for fibromyalgia and right patellofemoral 
syndrome.  The veteran's service medical records appear to be 
complete.  The Board notes that there is no separation 
examination of record.  Rather, the veteran was separated 
from service by Medical Board proceedings because of his 
service-connected left thoracic outlet syndrome.  As such, 
there is a large volume of medical records related to 
evaluation of this disability prior to his separation.  
Review of the veteran's service medical records does not 
reveal any complaints or diagnosis of fibromyalgia or right 
patellofemoral syndrome during service.   

A VA discharge summary reveals that the veteran received 
inpatient medical treatment at a VA medical center (VAMC) in 
March and April 1992.  This record indicates that the veteran 
was admitted for pain management and indicates that the 
veteran complained of pain in his arms, neck, low back and 
right knee.  The discharge diagnosis included 
"fibromyalgia" and "chronic patellofemoral pain of the 
right knee."  

In February 2000 a VA examination of the veteran was 
conducted.  Physical examination revealed that the veteran 
did have "several of the trigger points as indicated with 
fibromyalgia.  It is difficult to differentiate these 
problems from his chronic shoulder pain due to his [service-
connected] thoracic outlet syndrome."  Examination of the 
right knee revealed flexion to 120 degrees and extension to 
10 degrees while the left knee had flexion to 130 degrees and 
extension to 0 degrees.  The examining physician noted no 
loose motion or lateral instability of the right knee.  The 
examining physician's opinion was that it "is unlikely that 
the fibromyalgia and right patellofemoral syndrome are 
secondary to the removal of the left 1st rib."  

The veteran is currently service-connected for both right and 
left thoracic outlet syndrome.  Initially, the veteran was 
only service-connected for his left thoracic outlet syndrome.  
During the pursuit of his claim for service connection for 
right thoracic outlet syndrome, the symptoms of fibromyalgia 
and right patellofemoral syndrome were simply added to the 
issue.  The evidence reveals that the veteran did not have 
any complaints or diagnoses of fibromyalgia or right knee 
pain during service.  While there have been diagnoses of  
fibromyalgia and right patellofemoral syndrome subsequent to 
service, there is no competent medical evidence which relates 
the disorders to the veteran's military service or to his 
service-connected thoracic outlet syndrome.  As such, the 
preponderance of the evidence is against service connection 
for fibromyalgia and right patellofemoral syndrome.   

II.  Increased Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000).  

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, [or psyche] in self 
support of the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The service medical records reveal that the veteran developed 
left thoracic outlet syndrome during service.  An attempt was 
made to surgically alleviate the symptoms with the excision 
of the veteran's left first rib.  Subsequently, the veteran 
has continued to complain of left thoracic outlet syndrome 
symptoms.  

In June 1985 a VA examination of the veteran was conducted.  
The veteran reported numbness and cyanosis of the left upper 
extremity in certain positions.  He also indicated that he 
was right handed.  Left side numbness was reported as being 
constant in the ulnar distribution of the left hand and 
forearm.  Physical examination revealed slight left hand 
grasp weakness and some sensory deficit in an unusual 
distribution pattern.  

In January 1988 another VA examination of the veteran was 
conducted.  The veteran reported numbness in both arms and on 
the left side of his face.  Physical examination revealed 
decreased grip strength bilaterally and more active tricep 
reflex on the right than on the left.  

In April 1996 still another VA examination of the veteran was 
conducted.  The veteran reported pain in both elbows and 
shoulders.  Bilateral upper extremity reflexes were active.  
There was "hyperthesia to anesthesia to pinprick in the 
lower dermatome distributions, bilaterally, upper 
extremities."

In January 1997 a VA examination of the veteran was again 
conducted.  The veteran complained of numbness, pain, 
tingling and cyanosis in both arms when he elevates them.  
Objective examination revealed that "when upper extremities 
are abducted, he feels numbness and tingling but pulses 
persists.  I elicited no cyanosis and good capillary flush 
persisted at 180 degrees.  There is moderate weakness of 
shoulder muscles when opposed."  The diagnosis included 
"thoracic outlet compression syndrome, bilateral, treated."  

A variety of VA medical treatment records reveals numerous 
occasions where the veteran was treated for complaints of 
numbness and/or pain in his upper extremities related to 
thoracic outlet syndrome.  

In February 2000 the most recent VA examination of the 
veteran was conducted.  The veteran complained of pain, 
weakness, numbness, and paresthesias in both upper 
extremities.  Strength testing revealed a strength of 7.5 
kilograms in the left hand and 8.5 kilograms in the right 
hand with the veteran indicating that he was right handed.  
Physical examination also revealed palpable tenderness in 
both shoulders.  Range of motion testing of the left shoulder 
revealed forward elevation to 90 degrees, abduction to 90 
degrees, rotation to 70 degrees, and internal rotation to 65 
degrees.  Limitation of motion of the cervical spine along 
with marked spasm and tenderness was also noted.  

Generally, all disabilities , including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2000).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any on of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2000).

The veteran's service-connected left thoracic outlet syndrome 
is currently rated by analogy as 30 percent disabling under 
diagnostic code 8512.  That rating contemplates moderate 
incomplete paralysis of the lower radicular group of the 
minor upper extremity.  The next higher rating of 40 percent 
contemplates severe incomplete paralysis of the lower 
radicular group of the minor upper extremity.  A 60 percent 
rating, the highest rating assignable under this diagnostic 
code, contemplates complete paralysis of the lower radicular 
group of the minor upper extremity.  38 C.F.R. Part 4, § 
4.124a, Diagnostic Code 8512 (2000).  The lower radicular 
group of the upper extremity is defined as intrinsic muscles 
of hand, and flexors of wrist and fingers.  The definition of 
complete paralysis warranting the 60 percent rating is 
defined as "all intrinsic muscles of hand, and some or all 
of flexors of wrist and fingers paralyzed (substantial loss 
of use of hand)."  38 C.F.R. Part 4, § 4.124a, Diagnostic 
Code 8512 (2000).

The rating code also provides additional rating guidance.  
The rating schedule states with respect to neurologic 
disorders that "disability in this field is ordinarily to be 
rated in proportion to the impairment of motor, sensory or 
mental function. . . .  In rating peripheral nerve injuries 
and their residuals, attention should be given to the site 
and character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances."  
38 C.F.R. Part 4, § 4.120 (2000).

"Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis."  38 C.F.R. Part 4, § 4.123 
(2000).  

In the instant case the evidence is against an increased 
rating for the veteran's service-connected left thoracic 
outlet syndrome.  Initially, we note that the veteran is 
right handed.  Therefore all ratings related to his left 
thoracic outlet syndrome are for the minor extremity.  The 
Board also notes that the evidence provided in the February 
2000 VA examination reveals limitation of motion of the left 
arm along with cervical spine symptoms.  However, these 
disabilities are already rated separately.  Specifically, he 
is rated 20 percent disabled for his left shoulder symptoms 
under diagnostic code 5202 and he is rated 30 percent 
disabled for his cervical spine symptoms under diagnostic 
code 5290.  Essentially, the only symptoms considered under 
the current rating for the veteran's left thoracic outlet 
syndrome are the neurological symptoms in his left upper 
extremity.  The evidence of record reveals that the veteran 
has complaints of pain and numbness in his left upper 
extremity along with some loss of strength.  These complaints 
appear to be constant.  As noted above the veteran's symptoms 
warrant a rating of moderate to moderately severe, incomplete 
paralysis.  38 C.F.R. Part 4, § 4.123 (2000).  The veteran is 
rated according to moderate incomplete paralysis of the minor 
extremity, a 30 percent disability rating.  The recent 
increase in disability such as radiating pain and limitation 
of motion of the left arm have been rated in the separate 
ratings as noted above.  However, there is no evidence of 
increase in disability in the veteran's purely neurologic 
symptoms.  Therefore, the preponderance of the evidence is 
against an increased rating for the veteran's service-
connected left thoracic outlet syndrome.  


III.  Temporary Total Rating for Hospitalization under 38 
C.F.R. § 4.29

Section 4.29 of VA regulations provides in pertinent part, 
that "a total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a Department of 
Veterans Affairs or an approved hospital for a period in 
excess of 21 days or hospital observation at Department of 
Veterans Affairs expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (2000).

A.  1992

In this case, the evidence in the claims file shows that the 
veteran was hospitalized for chronic neck and arm pain 
stemming from his service-connected thoracic outlet syndrome 
as an inpatient at a VA medical center (VAMC) for 18 days 
from March 23, 1992 to April 10, 1992.  The veteran was 
treated medically along with physical and occupational 
therapy.  The entire period of hospitalization at the VAMC 
was for only 18 days, and therefore it did not constitute a 
period of hospitalization "in excess of 21 days."  
Accordingly, the Board concludes that the criteria for a 
temporary total rating for a period of hospitalization from 
March 23, 1992 to April 10, 1992, under 38 C.F.R. § 4.29 have 
not been met and the claim must be denied.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.29 (2000).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

B.  1994

A VA discharge summary reveals that the veteran was admitted 
to a VA domiciliary on April 19, 1994.  The veteran required 
occupational therapy three times a week for a separated left 
shoulder.  Because of his income level and the fact that he 
lived too far away, he was admitted to the domiciliary and 
received physical and occupational therapy for his shoulder.  
He was "admitted to orthopedics 6/15/94 through 6/17/94 for 
open reduction and internal fixation [of his left shoulder].  
He was, again seen by ortho and they planned another surgery 
and he was to be admitted 8/10/94 for AC separation.  . . .  
The veteran was AWOL from the Domiciliary and received an 
irregular discharge on 8/10/94."  

Review of the evidence of record reveals that the veteran 
only required inpatient hospitalization for his service-
connected left shoulder disorder for three days from June 15, 
1994 to June 17, 1994.  During his period of stay at the VA 
domiciliary he received physical therapy and occupational 
therapy which would have been outpatient therapy.  The only 
reason that the veteran was admitted to the domiciliary was 
because he lived a great distance from the VAMC.  After a 
review of the evidence associated with the 1994 domiciliary 
stay, the Board concludes that the evidence reflects that the 
veteran was provided shelter secondary to his living a great 
distance from the VAMC which would have otherwise hampered 
his attendance at outpatient physical therapy sessions.  
Treatment received while in residence at the domiciliary was 
primarily outpatient treatment at the VA medical center. As a 
matter of fact, the discharge summary reflects that the 
single operative procedure performed during the domiciliary 
admission only required three days of hospitalization.  With 
only three days of hospitalization at the VAMC, this period 
therefore it did not constitute a period of hospitalization 
"in excess of 21 days."  Accordingly, the Board concludes 
that the criteria for a temporary total rating for a period 
of hospitalization from June 15, 1994 to June 17, 1994, under 
38 C.F.R. § 4.29 have not been met and the claim must be 
denied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.29 
(2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

IV.  Temporary Total Rating for Convalescence under 38 C.F.R. 
§ 4.30

Section 4.30 of VA regulations provides in pertinent part:

A total disability rating (100 percent) will be 
assigned without regard to other provisions of the 
rating schedule when it is established by report 
at hospital discharge (regular discharge or 
release to non-bed care) or outpatient release 
that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date 
of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from 
the first day of the month following such hospital 
discharge or outpatient release. The termination 
of these total ratings will not be subject to Sec. 
3.105(e) of this chapter. Such total rating will 
be followed by appropriate schedular evaluations. 
When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will 
be scheduled and considered prior to the 
termination of a total rating under this section.

(a) Total ratings will be assigned under this 
section if treatment of a service- connected 
disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient 
surgery March 1, 1989.)

(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic 
immobilization of one major joint or more, 
application of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited). (Effective 
as to outpatient surgery March 1, 1989.) . . . .

(3) Immobilization by cast, without surgery, of 
one major joint or more. (Effective as to 
outpatient treatment March 10, 1976.)

. . .

(b) A total rating under this section will require 
full justification on the rating sheet and may be 
extended as follows:

(1) Extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph (a) 
(1), (2) or (3) of this section.

(2) Extensions of 1 or more months up to 6 
months beyond the initial 6 months period may be 
made under paragraph (a) (2) or (3) of this 
section upon approval of the Adjudication 
Officer.

38 C.F.R. § 4.30 (2000).

A.  1992

The evidence shows that the veteran was hospitalized for 
chronic neck and arm pain stemming from his service-connected 
thoracic outlet syndrome as an inpatient at a VAMC for 18 
days from March 23, 1992 to April 10, 1992.  The veteran was 
treated medically along with physical and occupational 
therapy.  The discharge notation states that the "patient is 
competent and there is no convalescence.  He is capable of 
returning back to pre-hospital activities."  Accordingly, 
the Board concludes that the criteria for a temporary total 
rating for convalescence not been met and the claim must be 
denied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.29 
(2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  1994

A VA discharge summary reveals that the veteran was admitted 
to a VA domiciliary on April 19, 1994, and was "admitted to 
orthopedics 6/15/94 through 6/17/94 for open reduction and 
internal fixation [of his left shoulder].  He was, again seen 
by ortho and they planned another surgery and he was to be 
admitted 8/10/94 for AC separation.  . . .  The veteran was 
AWOL from the Domiciliary and received an irregular discharge 
on 8/10/94."  

The evidence of record reveals that the veteran required 
inpatient hospitalization for his service-connected left 
shoulder disorder for three days from June 15, 1994 to June 
17, 1994, and that, during this period, surgery was conducted 
on his left shoulder.  However, after only three days the 
veteran was discharged back to the domiciliary where he 
received physical therapy and occupational therapy.  The 
evidence reveals that, subsequent to the June 1994 shoulder 
surgery, the veteran continued to have outpatient physical 
therapy.  There is no indication that the June 1994 left 
shoulder surgery required least one month of convalescence.  
Also there is no evidence of any "severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches."  38 C.F.R. 
§ 4.30 (a) (2000)  Also the veteran did not require 
immobilization of his shoulder by cast, without surgery.  

After a review of the evidence associated with the 1994 
domiciliary stay, the Board concludes that the evidence 
reflects that the veteran was provided shelter at the 
domiciliary not due to any need for convalescence, but due to 
his living a great distance from the VAMC which would have 
otherwise hampered his attendance at outpatient physical 
therapy sessions.  No convalescence was required and the 
veteran went AWOL and did not complete the recommended second 
surgical procedure.  Accordingly, the Board concludes that 
the criteria for a temporary total rating for convalescence 
not been met and the claim must be denied.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.29 (2000).


ORDER

Service connection for fibromyalgia is denied.  

Service connection for right patellofemoral syndrome is 
denied.

An increased rating for left thoracic outlet syndrome is 
denied. 

A temporary total rating for a period of hospitalization from 
March 23, 1992 to April 10, 1992, under 38 C.F.R. § 4.29 is 
denied.

Entitlement to a temporary total rating for a period of 
convalescence under 38 C.F.R. § 4.30 for the period of time 
subsequent to the veteran's hospitalization March 23, 1992 to 
April 10, 1992 is denied.

A temporary total rating for a period of hospitalization from 
June 15, 1994 to June 17, 1994, under 38 C.F.R. § 4.29 is 
denied.

Entitlement to a temporary total rating for a period of 
convalescence under 38 C.F.R. § 4.30 for the period of time 
subsequent to the veteran's hospitalization June 15, 1994 to 
June 17, 1994 is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 

